Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156417                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  HEATHER ANN KIMBALL, f/k/a HEATHER                                                                                  Justices
  ANN PEARSON,
           Plaintiff-Appellant,
  v                                                                 SC: 156417
                                                                    COA: 335639
                                                                    Macomb CC Family Division:
                                                                    2010-002626-DM
  TIMOTHY ROLAND PEARSON, JR.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 25, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2017
           s1010
                                                                               Clerk